J-S03020-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAVID ANTHONY                              :
                                               :
                       Appellant               :   No. 718 WDA 2020

              Appeal from the PCRA Order Entered June 29, 2020
     In the Court of Common Pleas of Jefferson County Criminal Division at
                       No(s): CP-33-CR-0000109-2017


BEFORE:      DUBOW, J., MURRAY, J., and STRASSBURGER, J.*

MEMORANDUM BY MURRAY, J.:                           FILED FEBRUARY 24, 2021

        David Anthony (Appellant) appeals from the order denying, after a

hearing, his first petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S.A. §§ 9541-9546. After careful consideration, we affirm.

        A jury convicted Appellant of three counts each of delivery of a

controlled substance and possession of a controlled substance. On March 15,

2017, the trial court sentenced Appellant to an aggregate five to 15 years in

prison. Appellant filed a direct appeal, and this Court affirmed his judgment

of sentence. Commonwealth v. Anthony, No. 578 WDA 2017 (Pa. Super.

Dec. 27, 2018) (unpublished memorandum).

        Appellant filed a timely pro se PCRA petition on December 26, 2019.

The court appointed counsel, who filed an amended PCRA petition on March

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S03020-21



17, 2020. On March 18, 2020, the court scheduled an evidentiary hearing for

June 16, 2020. On June 29, 2020, the court entered an order denying relief.

Appellant filed this timely appeal.      The PCRA court and Appellant have

complied with Pa.R.A.P. 1925.

      Appellant presents a single issue for review:

            Was [Appellant]’s trial counsel ineffective, and [Appellant]
      thereby prejudiced, for failing to withdraw from representation of
      [Appellant], due to a conflict of interest, where trial counsel had
      previous to [Appellant]’s trial, and subsequent to said trial,
      represented a Commonwealth witness who testified against
      [Appellant] at [Appellant]’s trial?

Appellant’s Brief at 3.

      Our standard of review of an order denying PCRA relief is whether the

record supports the PCRA court’s determination, and whether the PCRA court’s

determination is free of legal error. Commonwealth v. Hernandez, 79 A.3d

649, 651 (Pa. Super. 2013). “The PCRA court’s findings will not be disturbed

unless there is no support for the findings in the certified record.” Id.

      With regard to a petitioner’s claim of Trial Counsel’s ineffectiveness:

      It is well-settled that counsel is presumed to have been ineffective
      and that the petitioner bears the burden of proving counsel’s
      alleged ineffectiveness. To overcome this presumption, a
      petitioner must establish that: (1) the underlying substantive
      claim has arguable merit; (2) counsel did not have a reasonable
      basis for his or her act or omission; and (3) the petitioner suffered
      prejudice as a result of counsel's deficient performance, that is, a
      reasonable probability that but for counsel’s act or omission, the
      outcome of the proceeding would have been different.
      A PCRA petitioner must address each of these prongs on appeal.
      A petitioner’s failure to satisfy any prong of this test is fatal to the
      claim.



                                       -2-
J-S03020-21


Commonwealth v. Wholaver, 177 A.3d 136, 144 (Pa. 2018) (citations

omitted).

      With regard to Appellant’s claim that Trial Counsel was ineffective due

to a conflict of interest, our Supreme Court has held that an appellant cannot

succeed     on   a conflict   of   interest claim   absent   a   showing   of   actual

prejudice. Commonwealth v. Sepulveda, 55 A.3d 1108, 1147 (Pa. 2012).

Prejudice is presumed “when the appellant shows that trial counsel was

burdened by an actual—rather than mere potential—conflict of interest. To

show an actual conflict of interest, the appellant must demonstrate that: (1)

counsel actively represented conflicting interests; and (2) those conflicting

interests adversely affected his lawyer’s performance.”            Id. (citation and

internal quotation marks omitted); see also Commonwealth v. Padilla, 80

A.3d 1238, 1248 (Pa. 2013) (to establish actual conflict, appellant must show

counsel actively represented conflicting interests and actual conflict adversely

affected counsel’s performance). In Commonwealth v. Williams, 980 A.2d

510, 522 (Pa. 2009), our Supreme Court cited the United States Supreme

Court in Mickens v. Taylor, 535 U.S. 162, 171, 122 S.Ct. 1237, 1243, 152

L.Ed.2d 291 (2002), for the definition of “actual conflict of interest” as a

“conflict of interest that adversely affects counsel’s performance.”

      The Pennsylvania Supreme Court has stated,

      in focusing on the “active” nature of the conflict, the Court’s
      concern centers primarily on the potential for an attorney to alter
      his trial strategy due to extrinsic considerations stemming from
      other loyalties, thereby distorting counsel’s strategic or tactical

                                          -3-
J-S03020-21


     decisions in a manner that would not occur if counsel’s sole loyalty
     were to the defendant. In this vein, courts sometimes assess
     adverse effect by questioning whether the record shows that
     counsel “pulled his punches,” i.e., failed to represent the
     defendant as vigorously as he might have done had there been no
     conflict.

Commonwealth v. King, 57 A.3d 607, 619 (Pa. 2012) (citations omitted).

     Further,

     the    United     States      Supreme       Court     “has   noted    an
     actual conflict of interest is one which adversely affects counsel’s
     performance.” See Cuyler v. Sullivan, 446 U.S. 335, 346–48,
     100 S.Ct. 1708, 64 L.Ed.2d 333 (1980) (“We hold that the
     possibility of conflict is insufficient to impugn a criminal conviction.
     In order to demonstrate a violation of his Sixth Amendment rights,
     a        defendant           must          establish       that       an
     actual conflict of interest adversely        affected    his    counsel’s
     performance.”).

Commonwealth v. Cousar, 154 A.3d 287, 310 (Pa. 2017).

     Instantly, the PCRA court — who also sat as the trial court — accurately

recited the underlying facts and procedure that are critical to our review of

Appellant’s ineffectiveness issue. The PCRA court explained:

           [Trial Counsel] entered his appearance on October 19, 2016
     to represent [Appellant] at CP-33-CR-415-2016 and CP-33-CR-
     416-2016 on charges stemming from two controlled heroin buys
     between him and Rebecca Grieneisen (“Grieneisen”). Those
     transactions were alleged to have occurred at 100 Brown Street
     in Reynoldsville, PA on April 4, 2016 and April 6, 2016.

           At the time he entered his appearance for [Appellant], [Trial
     Counsel] was also counsel of record for David Berouty (“Berouty”)
     at   CP-33-CR-505-2016        and    CP-33-CR-506-2016.       Like
     [Appellant]’s, Berouty’s charges arose from two drug transactions
     with Grieneisen. Both were alleged to have occurred on October
     9, 2015, though, and both took place inside of Berouty’s car in a
     school parking lot. The only factual overlap between the two
     defendants’ cases was that Grieneisen was the confidential

                                      -4-
J-S03020-21


     informant and Officer Tammy Murray her handler. [Trial Counsel]
     thus had no reason to surmise from the facts alone that Berouty
     had ties to [Appellant].

           What [Trial Counsel] did know was that the discovery in
     [Appellant]’s cases connected [Appellant] to a man named Vinny.
     Having only ever known and referred to Berouty as “David,” [Trial
     C]ounsel was unaware until shortly before trial that “David” and
     “Vinny” were the same person. Once it was brought to his
     attention, however, [Trial Counsel] filed motions for leave to
     withdraw from Berouty’s cases, noting that he had learned
     “through discussion with each client” that there existed a conflict
     between the two and that he was “unable to represent both
     Defendants at trial.” Testifying at the PCRA hearing, [Trial
     Counsel] did not recall what discussions he was referencing. He
     knew, though, that [Appellant] was headed for trial and did not
     yet know what Berouty would decide to do.

            No longer counsel for Berouty as of February 7, 2017, [Trial
     Counsel] was no longer at risk for becoming conflicted out of
     [Appellant]’s cases and thus had no reason to move to withdraw
     from them. [Appellant] was scheduled for trial the next month to
     answer two sets of facts substantively divorced from those on
     which Berouty was being prosecuted. Having never discussed
     [Appellant]’s cases with Berouty, moreover, [Trial Counsel] had
     not learned from his former client anything that might prejudice
     his relationship with or ability to zealously represent [Appellant].
     That did not change when the scope of [Appellant’s] case changed
     a few days before trial.

            With the new charges added, Berouty became more than
     just [Trial Counsel’s] former client; he became an adverse witness
     the attorney would have to cross-examine. Because of the prior
     representation, though, a thorough cross would require the
     attorney to breach his continuing ethical duty to keep confidential
     certain information he had learned before withdrawing from
     Berouty’s cases. For that reason, the [trial c]ourt appointed
     Michael Marshall, Esq. as co-counsel for the limited purpose of
     cross-examining Berouty at trial and instructed [Trial Counsel] to
     erect the proverbial “Chinese wall” between them.

           Clear through trial, then, the only actual conflict was
     between [Trial Counsel] and Berouty, and because [Trial Counsel]
     took appropriate steps to eliminate that conflict, he concurrently

                                    -5-
J-S03020-21


       ensured that his representation of Berouty would not create a
       conflict between him and [Appellant].

PCRA Court Opinion, 6/29/20, at 1-3 (footnote omitted).

       Appellant argues Trial Counsel had a “concurrent conflict of interest and,

if [Appellant]’s testimony is to be believed, he never gave [Trial Counsel]

his informed consent to continue representing him. [Trial Counsel] merely told

[Appellant] that it was nothing for him to worry about.” Appellant’s Brief at

15 (bold emphasis added).1            Appellant continues, “Albeit [Trial Counsel]

testified that he disclosed the conflict to [Appellant] and [Appellant] waived

that conflict.”    Id. at 15-16.        At this juncture, we emphasize that the

PCRA court’s credibility determinations, when supported by the record, are

binding on the appellate court.” Commonwealth v. Spotz, 18 A.3d 244, 259

(Pa. 2011) (citation omitted).

       Witness credibility aside, Appellant maintains Trial Counsel “had no

reasonable basis for failing to motion the court to withdraw from [Appellant]’s

case once he became aware of the conflict between [Appellant] and Berouty.”

Id. at 19. He asserts “there was an ‘actual conflict’, in which case prejudice

is presumed,” and “[a]s a result, [Appellant] has satisfied by a preponderance

of the evidence all three prongs of his ineffectiveness claim and is entitled to



____________________________________________


1In his concise statement, Appellant stated “that his conflicted trial counsel’s
continued representation of defendant, without even advising [him] of
said conflict, prejudiced him and he therefore [sic] entitled to a new trial.”
Pa.R.A.P. 1925(b) Statement of Errors, 7/23/20, at 2 (bold emphasis added).

                                           -6-
J-S03020-21


a new trial.” Id. at 19-20. Appellant acknowledges that it was his burden to

establish that Trial Counsel “actively represented conflicting interests,” and

those conflicting interests “adversely affected” Trial Counsel’ performance.

Appellant’s Brief at 12 (citing Commonwealth v. Collins, 957 A.2d 237, 251

(Pa. 2008)). However, Appellant does not describe or explain the requisite

“adverse effect” — including how Trial Counsel failed to represent him “as

vigorously as he might have done had there been no conflict from the alleged

conflict.” King, 57 A.3d at 619.

       Conversely, the PCRA court, after the evidentiary hearing, took the

matter under advisement, and approximately two weeks later, issued an order

and opinion in which it denied relief, and concluded Appellant failed to

establish that Trial Counsel’s “interests diverged with respect to a material

factual or legal issue or to a course of action the attorney took or did not take

as a result of the conflict.”         PCRA Court Opinion, 6/29/20, at 3, citing

Commonwealth v. Collins, 957 A.2 237, 251 (Pa. 2008).

       Appellant and Trial Counsel were the only witnesses to testify at the

PCRA hearing.2 The parties stipulated that David Berouty was deceased. N.T.,




____________________________________________


2Appellant raised numerous claims of Trial Counsel’s ineffectiveness that were
explored and to which the both witnesses testified; however, Appellant’s claim
of Trial Counsel’s ineffectiveness due to a conflict of interest is the only
argument he presents on appeal. See Pa.R.A.P. 1925(b) Statement of Errors,
7/23/20; see also Appellant’s Brief at 3.

                                           -7-
J-S03020-21


6/16/20, at 3. The following exchange occurred during PCRA Counsel’s direct

examination of Appellant:

      COUNSEL:          [Appellant], did [Trial Counsel] talk to you about
                        why [Attorney] Mike Marshall was questioning
                        Mr. Berouty [during trial]?

      APPELLANT:        He said that – his words were pretty well
                        exactly, I’m just having him question him
                        because I don’t want there to be any kind of
                        conflict.

      COUNSEL:          Did he explain what conflict, if any, there would
                        be?

      APPELLANT:        No, not whatsoever. He said it was nothing for
                        me to worry about.

      COUNSEL:          Were you aware of what that conflict was?

      APPELLANT:        No, not until I started hearing all the other
                        things once I got put in prison from all the other
                        people that were involved in the drug cases.

N.T., 6/16/20, at 8.

      On cross-examination, Appellant testified that Trial Counsel never

advised him of his dual representation of Appellant and Mr. Berouty. Id. at

23. However, he also responded when asked by the Commonwealth:

      Q.    Did [Trial Counsel] explain what Mr. Marshall was there for?

      A.    Yeah. He said he was there. He was going to ask Dave
            Berouty a couple of questions if he needed to.

      Q.    Did you find that odd?

      A.    Yes, I did find that odd. . . . and I even asked him. I said,
            why is he questioning him? And he said it’s -- it’s no concern
            or anything to affect you now. It’s just about something I’m
            doing or something.

                                     -8-
J-S03020-21



Id. at 23-24.

      Next, PCRA Counsel called Trial Counsel, who testified to exclusively

practicing criminal law. Id. at 27. Trial Counsel confirmed that he withdrew

from representing David Berouty in February 2017, prior to Appellant’s trial,

due to his representation of Appellant. Id. at 32. He also testified that after

Appellant’s trial and conviction, he withdrew from another case where he

represented Mr. Berouty, “probably” as a result of having represented

Appellant.   Id.   However, when PCRA Counsel asked, “In your motion [to

withdraw], you say through discussion. Do you know what it was? Was one

of them trying to throw the other under the bus or--?” Trial Counsel replied,

“No, I -- I had absolutely no discussions with Mr. Berouty regarding

[Appellant’s] case. So it wasn’t that, but I can’t remember what it was.” Id.

at 32-33.

      PCRA Counsel continued to question Trial Counsel:

      Q.     Why did you have [Attorney] Mike Marshall come in just for
             cross-examination of Mr. Berouty?

      A.     That was something that was discussed in chambers, and I
             pointed out what conflict I had, and [Appellant] was well
             aware of that. And the court appointed Attorney Marshall
             to come to court.

      Q.     Now, you say [Appellant] was well aware of the conflict.
             How did he become aware?

      A.     From me going to the jail and talking to him.

      Q.     And, again, what was the conflict?


                                     -9-
J-S03020-21


      A.     It was [Mr. Berouty] was going to be a potential witness for
             the Commonwealth, and I represented him on other drug
             cases or drug activity.

Id. at 33.

      Trial Counsel was next questioned by the Commonwealth:

      Q.     You were asked about Mr. Berouty and how you ended up
             withdrawing from his representation. Do you recall that in
             this case [Appellant] was originally only charged with two
             controlled buys?

      A.     Yes.

      Q.     And Mr. Berouty was not a witness regarding those two
             controlled buys?

      A.     That would be right.

      Q.     And at some point in time, the Commonwealth wanted to
             add these other charges. And in those text messages, there
             were repeated references to someone named Vinny.

      A.     Yes.

      Q.     Do you recall that?

      A.     Yes.

      Q.     And we determined that Vinny was David Berouty.

      A.     Even though I represented Mr. Berouty, I always referred to
             him as David.

      Q.     Yeah.

      A.     I – I did not know his nickname was Vinny until it was
             getting close to trial.

      Q.     And so does that reflect your recollection that at some point
             in time although you didn’t understand it prior to that, at
             some point in time you started to realize that Mr. Berouty
             was a witness against [Appellant]?

                                     - 10 -
J-S03020-21


      A.     Right. I think that was from one of our conferences. One
             of our discussions.

N.T., 6/16/20, at 38-39.

      Trial Counsel further testified:

      [The trial court] said to create a Chinese wall between [Attorney]
      Marshall and myself. I never discussed with Mr. Berouty anything
      he knew about [Appellant]. There was no discussion like that at
      any point.

Id. at 40.

      The Commonwealth continued to question Trial Counsel:

      Q.     [Y]ou said you disclosed this conflict to [Appellant]?

      A.     Yes.

      Q.     And you told him about your prior representation of Mr.
             Berouty. And you said he waived the conflict?

      A.     Yes, we discussed that.

      Q.     He wanted you to continue to represent him?

      A.     Yes.

      Q.     And he did not – he did not voice any objection to you about
             that?

      A.     No.

Id. at 41-42.

      Finally, PCRA Counsel recalled Appellant, who unequivocally refuted

Trial Counsel’s testimony, stating “[t]hat never happened like that,” and “why

would I even say it’s okay?” Id. at 43. When PCRA Counsel asked Appellant

“what, if anything, [Trial Counsel told him] about a conflict he had with Mr.


                                       - 11 -
J-S03020-21


Berouty?” Appellant replied: “Nothing. There was nothing about a conflict. I

didn’t even know he had anything to do with Dave Berouty until I went to jail

. . .” Id. at 44.

          However, when the Commonwealth questioned Appellant shortly

thereafter, noting that “the record is going to reflect this one way or the other

. . . I’m pretty sure your first answer . . . on direct . . . the word conflict was

in your answer,” Appellant stated:

                I said he said something about maybe trying to – he may
          have said something about trying to avoid a conflict or something.
          I’m not sure.

Id. at 45.

          At the close of testimony, the PCRA court, which had also presided at

Appellant’s jury trial in March 2017, specifically addressed Appellant, and

stated it “was going to take a look at all this, review the cases.” Id. at 51.

Thirteen days later, the PCRA court entered its order and opinion denying

relief.     In rejecting Appellant’s ineffectiveness claim, the PCRA court first

summarized the law:

                Our courts differentiate between a potential conflict and an
          actual conflict and only grant relief in the latter instance, in which
          case prejudice is presumed. See e.g., Commonwealth v.
          Collins, 957 A.2d 237, 251 (Pa. 2008). To establish actual
          prejudice, though, a defendant must prove two things: first, that
          his attorney actively represented conflicting interests; and
          second, that his attorney’s performance was adversely affected
          because of it. Id. To establish that his and the other client’s
          interests were actually in conflict, moreover, a defendant must
          demonstrate that those interests diverged with respect to a
          material factual or legal issue or to a course of action the attorney


                                         - 12 -
J-S03020-21


      took of did not take as a result of the conflict. Id. [Appellant] has
      established none of these things.

PCRA Court Opinion, 6/29/20, at 3.

      Turning to the facts, the court continued:

      [Trial Counsel]’s timely motions to withdraw from Berouty’s cases
      in February of 2017 meant that no actual conflict developed
      [between] him and [Appellant]. The charges then at issue for both
      defendants were completely unrelated, and by the time the
      Commonwealth filed the new charges against [Appellant] and
      added Berouty as a witness, there was no dual representation.
      Whereas Attorney Marshall cross-examined Berouty after he and
      [Trial Counsel] had appropriately limited their communication
      about [Appellant]’s case, moreover, it is apparent that [Trial
      Counsel]’s former relationship with Berouty did not
      adversely affect his performance at trial. [Appellant]’s claim
      regarding the purported conflict is thus without merit, and he was
      clearly not prejudiced by the potential conflict [Trial Counsel]
      averted by withdrawing as Berouty’s counsel.

Id. (emphasis added).

      Upon review, we discern no error where the record supports the PCRA

court’s factual findings, and case law supports its legal conclusions.

Accordingly, no relief is due.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/24/2021



                                     - 13 -